     Case 6:13-cv-01178-GLS-TWD Document 258 Filed 08/05/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF NEW YORK


 UTICA MUTUAL INSURANCE COMPANY,

                                        Plaintiff,
                                                      No. 6:13-cv-1178 (GLS/TWD)
                          v.
                                                      ORAL ARGUMENT REQUESTED
 CLEARWATER INSURANCE COMPANY,

                                        Defendant.



 NOTICE OF DEFENDANT CLEARWATER INSURANCE COMPANY’S RULE 50(b)
MOTION FOR JUDGMENT AS A MATTER OF LAW AND RULE 59 MOTION FOR A
          NEW TRIAL OR TO ALTER OR AMEND THE JUDGMENT

       PLEASE TAKE NOTICE, that upon the accompanying memorandum of law dated

August 5, 2021 and exhibits annexed thereto, defendant, Clearwater Insurance Company, by and

through its undersigned counsel, will move this Court, before the Honorable Gary L. Sharpe at the

James T. Foley U.S. Courthouse, 445 Broadway, Albany, New York 12207, at 10:00 a.m. on

Friday, September 3, 2021, or as soon thereafter as counsel can be heard, for an order granting

Clearwater Insurance Company’s Rule 50(b) Motion for Judgment as a Matter of Law and Rule

59 Motion for a New Trial or to Alter or Amend the Judgment, and such other and further relief

that the Court deems just and proper. Defendant requests oral argument on its motion given the

complicated legal and factual issues.
     Case 6:13-cv-01178-GLS-TWD Document 258 Filed 08/05/21 Page 2 of 3




Dated: August 5, 2021

                                   Respectfully Submitted,

                                   NORTON ROSE FULBRIGHT US LLP

                                   By: /s/ Thomas J. McCormack
                                          Thomas J. McCormack
                                          John F. Finnegan
                                          Victoria V. Corder

                                   1301 Avenue of the Americas
                                   New York, New York 10019-6022
                                   Tel.: (212) 318-3000
                                   Fax: (212) 318-3400

                                   Joy L. Langford
                                   799 9th Street NW
                                   Suite 1000
                                   Washington, DC 20001
                                   Tel.: (202) 318-3000
                                   Fax: (212) 318-3400

                                   Attorneys for Defendant, Clearwater Insurance
                                   Company




                                      2
     Case 6:13-cv-01178-GLS-TWD Document 258 Filed 08/05/21 Page 3 of 3




                               CERTIFICATION OF SERVICE

       I certify that on August 5, 2021, a copy of the foregoing was filed with the Court’s

electronic case filing system, thereby effecting service on all Counsel of Record.



                                             /s/ Thomas J. McCormack

                                             Thomas J. McCormack




                                                 3
